Citation Nr: 9926773	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO found that new and material 
evidence had not been submitted to reopen claims for service 
connection for PTSD and for a back disorder.  

As a preliminary matter, the Board first addresses what type 
of issue is on appeal regarding the veteran's back condition.  
Upon review of the history of the veteran's back condition 
claim, the Board finds that the matter is more appropriately 
addressed on appeal as a service connection claim.  The 
veteran applied for service connection for a back condition, 
as well as a nervous condition back in May 1987.  However, 
the RO's February 1988 rating decision only decided the 
veteran's psychiatric disorder claim, even though the 
decision commented on his back problems.  There is no 
evidence of notice to the veteran of this rating decision, 
although he filed a notice of disagreement about the 
decision.  The resulting appeal was addressed by the Board in 
a May 1989 decision, only concerning the psychiatric disorder 
claim.  It was not until the veteran requested to "reopen" 
his back condition claim in August 1995 that the RO issued a 
rating decision in March 1993 denying service connection for 
a back condition.  After the veteran filed a notice of 
disagreement in May 1996 regarding his back claim, the RO 
issued another rating decision, in June 1996, addressing the 
back condition issue as whether new and material evidence has 
been submitted to reopen the claim.  Since the first rating 
decision to decide the veteran's back condition claim was not 
until March 1996, which the veteran appealed timely, and 
since the decision regarding service connection for a back 
condition has never been finalized, the Board will address 
this appeal as an original service connection claim.  While 
the Board reiterates that the proper issue is service 
connection for a back condition, the Board finds that the 
RO's assessment of the issue in its most recent supplemental 
statement of the case amounts to no more than harmless error.  
The RO has previously sent to the veteran the law pertaining 
to his claim for service connection for a back condition.  
Thus, he has been put on notice regarding the applicable law 
pertaining a service connection claim and the factual 
findings forming the basis of the RO's denial of service 
connection.  A further remand by the Board to correct this 
harmless error would not change the RO's decision and would 
only delay a final decision by the Board.  Therefore, the 
Board will address this appeal appropriately as a claim for 
service connection for a back disorder based on the totality 
of the evidence before it.
      

FINDINGS OF FACT

1.  The record does not show competent medical evidence of a 
nexus between a current back disability and an injury or 
disease incurred or aggravated during active military 
service.  

2.  In a May 1989 decision, the Board denied service 
connection for PTSD.  

3.  The report of a September 1997 VA examination contains a 
diagnosis of PTSD.  

4.  The record contains statements from the veteran 
concerning his alleged inservice combat stressors.

5. The evidence received subsequent to May 1989 regarding the 
claim for service connection for PTSD, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1998).

2.  The Board's May 1989 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1998).

3.  The evidence received subsequent to the Board's May 1989 
decision is new and material, and serves to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back disorder claim

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (hereinafter the Court) has 
held that a well grounded claim is comprised of three 
specific elements:  (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The veteran must first show evidence of a current back 
disability.  VA outpatient treatment physical therapy records 
from January 1998 show that the veteran reported complaints 
of low back pain.  VA X-ray evidence from February 1998 
revealed moderately advanced disc space narrowing and 
degenerative changes present at L5-S1.  Moderate disc space 
narrowing and degenerative changes were seen at L4-L5.  
Vertebral body height and alignment appeared normal.  
Anterior spurs were present at the thoracolumbar junction. 
Degenerative facet hypertrophy was present at the two lumbar 
levels.  The diagnostic impression was discogenic and facet 
degenerative changes at L4-L5 and L5-S1.  The Board is 
satisfied that the veteran has submitted sufficient evidence 
to show the existence of a current back disability.

The veteran must also provide evidence of incurrence or 
aggravation of a disease or injury related to the back during 
active service.  During his June 1998 RO hearing, the veteran 
testified that he injured his back in service when he tried 
to lift an object and immediately felt a sharp pain in his 
back.  He stated that he sought medical treatment and 
received pain medication and a heating pad for his back.  A 
review of his service medical records reveals that the 
veteran complained of back pain in February and June of 1966.  
The pain was described as mild, and he was prescribed heat 
and pain medication.  The November 1966 service separation 
physical examination report does not reveal any subjective 
complaints of back pain or objective findings of back pain, 
injury or disease.  The veteran indicated on the examination 
form that he did not then have recurrent back pain.  Even if 
the Board would accept that he had some sort of back injury 
in service, his claim fails due to the lack of evidence 
establishing a nexus between his current back condition and 
his inservice back injury.  The Board first points out that 
the veteran's original claim in May 1987 shows that he 
reported having sustained a back injury after service, 
specifically on December 8, 1982.  As previously mentioned, 
the veteran left active military service in December 1966.  
VA outpatient treatment records form December 1992 indicate 
that the veteran complained of low back pain since 1983, when 
he sustained a back trauma at work.  A May 1994 VA 
examination report includes a medical history describing the 
veteran's work history at Putnam Tools as a tool and die and 
machine polisher until he sustained a lumbar injury in 1982 
and quit working thereafter.  He received injections in his 
back and a back brace.  The medical history makes no mention 
of any inservice back injury, and there is no competent 
evidence suggesting that his back disorder is the result of 
an injury suffered prior to 1982.  There is no competent 
evidence that would establish such plausibility.

As the Board previously stated, the veteran's service 
separation physical in November 1966 does not provide any 
evidence of continued back problems.  While acknowledging the 
evidence of back pain in service, the lack of any evidence in 
the record of continued back problems between 1966 and the 
1982 industrial accident leads the Board to believe that the 
inservice back problems were acute and transitory without any 
post service residuals.  The evidence includes letters of 
treatment from John W. Moore, Jr. from 1983 and 1984, as well 
as treatment by Willie B. Gibson, M.D., in 1990 and 1991 for 
lumbosacral problems.  These records, along with numerous 
other records on file do show a long history of back problems 
for the veteran.  However, these records do not provide the 
essential nexus evidence to connect his current back 
condition to an inservice back injury.  The Board has also 
considered the lay witness statement from the veteran's wife 
regarding her observations of the veteran's back condition.  
However, this statement is not competent to provide a causal 
nexus between this back condition and active military service 
because she is not shown to have the medical expertise to 
competently render such opinion.   Without an opinion from a 
competent medical authority that the veteran's current back 
condition is related to service, the veteran's claim is not 
capable of substantiation, and therefore is not well 
grounded.                              

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decisions, 
statements and supplemental statements of the case advises 
the veteran that there is no competent evidence that his 
current back condition was either occurred in or caused by 
active service.  Moreover, unlike the situation in Robinette, 
he has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded.          

	II.  PTSD claim

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996). 

The RO denied service connection for PTSD in a May 1989 Board 
decision, which is final.  See 38 C.F.R. § 20.1100 (1998).  
In that decision, the Board determined that any acquired 
psychiatric disorder was first manifested many years after 
service and that the symptomatology did not support a PTSD 
diagnosis.  The question presently before the Board is 
limited to whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  As 
previously stated, to reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7104 (West 1991); 38 C.F.R. § 3.104 (1998).  

The evidence received since May 1989 includes a May 1994 VA 
examination report, VA outpatient treatment records from 
August 1996 to July 1997, VA inpatient treatment records, 
concerning PTSD, from July to August of 1997, a September 
1997 VA PTSD examination, a VA psychological assessment from 
April to June of 1999 and a VA outpatient discharge summary 
from May 1999. 
As this evidence added to the record since the Board's May 
1989 decision, either by itself or in the context of all the 
evidence, both old and new, provides competent medical 
evidence reflecting a nexus between a current disability and 
an inservice injury or disease, the Board concludes the 
additional evidence constitutes new and material evidence 
sufficient to reopen the claim for service connection for 
PTSD. 

The Board also finds that the claim is well grounded.  The 
three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  In determining whether the claim 
is well grounded, evidentiary assertions must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- the veteran 
has presented evidence from a May 1999 VA outpatient 
discharge summary from a VA staff psychiatrist that details 
the veteran's participation in PTSD therapy groups, mental 
status examination, psychological testing and other treatment 
over the course of a 6-week program.  His discharge diagnoses 
included an Axis I diagnosis of PTSD, chronic, with increased 
depression, agitation, irritability, anger, isolation, 
recurrent intrusive thoughts and hallucinations, night 
sweats, nightmares and sleep disruption as major distresses 
on admission. 

During a September 1997 VA examination, and during his June 
1998 RO hearing testimony, the veteran detailed the inservice 
stressors that precipitated his PTSD condition.  He stated 
during his examination that during his Vietnam service from 
1965 to 1966, he was traumatized by placing so many dead 
American soldiers in body bags and that he was near a hotel 
explosion in Saigon that killed 4-5 American soldiers.  
During his RO hearing he described his duties in grave 
registration, and testified that he came under mortar attacks 
during the course of his duties.  Additionally, the veteran 
has submitted a July 1999 letter that details the unit he was 
assigned to in Vietnam, its location, his duties in grave 
registration, and provides the name and service number of 
another soldier who worked with him in grave registration.  
The letter describes a specific incident of recovering 
hundreds of dead soldiers in October 1965 outside of Danang.  
As this lay testimony is presumed credible for purposes of a 
well grounded claim, this evidence satisfies the requirement 
of the incurrence or aggravation of a disease or injury for 
PTSD cases, which is the second element of a well grounded 
claim.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza, supra.   However, as it will be discussed below, the 
duty to assist the veteran in the development of this claim 
has not been fulfilled.  

The September 1997 VA examination resulted in a diagnosis of 
severe PTSD, including a statement by the examiner that 
"[h]is current symptoms along with his military experiences 
in a combat zone appeared consistent with a diagnosis of 
PTSD."  This evidence satisfies the third element of a well 
grounded claim, namely medical evidence of a nexus between 
service and the current PTSD disability.  Thus, all three 
elements of a well grounded claim are satisfied for the 
veteran's PTSD claim.  See Caluza, supra.           


ORDER

Entitlement to service connection for the residuals of a back 
injury is denied.  New and material evidence has been 
submitted to reopen a claim for service connection for PTSD. 
The appeal is to that extent allowed.


REMAND

The Board finds that additional evidence is necessary to 
fairly adjudicate the veteran's claim.  In particular, the 
Board notes that the veteran testified in his RO hearing as 
to the existence of stressors - including his participation 
in combat situations; the units to which he was assigned; and 
the duties he performed while on active service.  He has 
further provided detailed written information concerning 
these experiences, including identifying an alleged stressor 
/ incident taking place outside of Danang in October 1965 
with the recovery of hundreds of dead soldiers.  

However, the RO has not sought recent verification of the 
claimed stressors from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly known as the 
U.S. Army & Joint Services Environmental Support Group 
(ESG)). 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  If deemed necessary, the RO should 
contact the veteran and inform him that 
it is essential to submit additional 
corroborating or more specific 
information about his claimed Viet Nam 
service stressors, particularly the 
October 1965 mass casualty incident 
outside of Danang that he participated in 
with another soldier named [redacted], 
service or social security number of 
[redacted].  The veteran should be advised 
that a meaningful research of his 
stressors will require him to provide the 
"who what, where and when" of each 
stressor.  In connection with this 
action, and regardless of whether or not 
the veteran responds, the RO should again 
review the file and prepare a summary of 
all of the claimed stressors reported by 
the veteran in all previous written 
statements and testimony, and to 
examining health care professionals.  
This summary, and all pertinent 
documents, including administrative 
records should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), provided the 
veteran has submitted or submits detailed 
information regarding his stressors, 
i.e., the  "who what, where and when" 
of each stressor.  If the information is 
deemed sufficient to warrant 
corroboration by the military, USASCRUR 
should be requested to search the records 
and provide any information available 
which might corroborate the veteran's 
alleged stressors. A copy of the letter 
or document which the RO sends to the 
USASCRUR to request this information as 
well as any reply should be placed in the 
claims in order to document that the RO 
has complied with VA's duty to assist.  
Any additional action that may be 
recommended by USASCRUR should be 
followed.

2.  The RO should inform the veteran that 
he might submit independent evidence of 
his alleged stressors from military as 
well as nonmilitary sources.  The RO 
should assist the veteran in obtaining 
such evidence, as appropriate.  All 
documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

3.  The RO should determine whether the 
veteran has received any additional VA or 
private psychiatric treatment.  Efforts 
to obtain any records of treatment should 
be documented and any evidence received 
in response to this request should be 
associated with the claims folder.

4.  The RO should consider all evidence 
developed and determine whether the 
evidence is sufficient to establish the 
occurrence of the claimed stressor(s).

5.  Next, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran.  The claims folder and a copy of 
this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions expressed must be provided..  
Further, for any other psychiatric 
disorder diagnosed, it requested that the 
examiner comment on the etiology of such 
disorder(s) relative to any incident of 
the veteran's military service.  The 
report of the examination should be 
associated with the claims folder.

6.  The veteran should be given adequate 
notice of the examination.  If he fails 
to report for the examination, that fact 
must be noted in the claims folder and a 
copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

7.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or the specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of the 
examination report to the examining 
physician.

8.  After the development requested have 
been completed, the RO should 
readjudicate the claim of service 
connection for PTSD with consideration 
given to all of the evidence of record, 
and any additional medical evidence 
obtained by the RO pursuant to this 
remand.  As this claim has been reopened 
pursuant to the Board's decision herein, 
the RO must accord full merits review of 
the claim.  The readjudication of the 
PTSD claim should include relevant 
discussion and consideration of the law 
and applicable regulations, in particular 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304, within the analytical framework 
provided by the Court. See e.g. Moreau v. 
Brown, 9 Vet. App. 389 (1996); Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Cohen v. 
Brown, 10 Vet. App. 128 (1997).   The RO 
should also consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

9.  The veteran is hereby informed that 
he has the right to furnish additional 
evidence and/or argument on the matter or 
matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is further advised 
that he should assist the RO in the 
development of his claim.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991). 

If the claim is denied, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The veteran must be afforded an opportunity to reply thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

